DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,11-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN205970335).
	With respect to claim 1, Wang teaches a printing plate, comprising a flat plate (8), wherein a raised part is disposed on one side surface of the flat plate (refer to marked-up Figure 1 in the detailed action), and the raised part is defined with a plurality of printing holes penetrating through the raised part and the flat plate (8 and refer to marked-up Figure 1 in the detailed action).
[AltContent: textbox (Raised Part/Parts (Disposed on Bottom Side))][AltContent: textbox (Plurality of Printing Holes)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    433
    787
    media_image1.png
    Greyscale

	With respect to claim 2, Wang teaches a plurality of raised parts are disposed on the side surface (refer to marked-up Figure 1 in the detailed action) of the flat plate (8), and the raised parts are arranged at intervals (note: the raised parts are evenly spaced in Figure 1 and refer to marked-up Figure 1 in the detailed action).
With respect to claims 3 and 4, Wang teaches the raised part/parts are arranged in an array (note: the term “array” is very broad.  Additionally, “array” is defined as (1) order or arrangement (2) a large and impressive grouping or organization of things (3) regular order or arrangement; series (4) a large group, number, or quantity of people or things as defined in dictionary.com.  Therefore, the raised parts in Wang can be considered to be arranged in an “array”).
With respect to claims 11 and 19, Wang teaches a printing plate being a metal material (Abstract).
With respect to claim 12, Wang teaches a printing apparatus, comprising a printing table (12) and a printing plate (8) adapted to the printing table (12); 
wherein the printing plate comprises a flat plate (8), a raised part is disposed on one side surface of the flat plate (refer to marked-up Figure 1 in the detailed action), and the raised part is defined with a plurality of printing holes penetrating through the raised part and the flat plate (refer to marked-up Figure 1 in the detailed action).
With respect to claim 13, Wang teaches a plurality of raised parts are disposed on the side surface (refer to marked-up Figure 1 in the detailed action) of the flat plate (8), and the raised parts are arranged at intervals (note: the raised parts are evenly spaced in Figure 1 and refer to marked-up Figure 1 in the detailed action).
With respect to claims 14 and 15, Wang teaches the raised part/parts are arranged in an array (note: the term “array” is very broad.  Additionally, “array” is defined as (1) order or arrangement (2) a large and impressive grouping or organization of things (3) regular order or arrangement; series (4) a large group, number, or quantity of people or things as defined in dictionary.com.  Therefore, the raised parts in Wang can be considered to be arranged in an “array”).
With respect to claim 20, Wang teaches a printing method of a substrate, comprising following steps: providing the printing apparatus (Figure 1) according to claim 12; providing a chip-mounting substrate (Last two paragraphs of specification); and printing the chip-mounting substrate using the printing apparatus (Last two paragraphs of specification).


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN205970335).
	With respect to claims 5, 6 and 16, Wang teaches printing holes with depth (refer to marked-up Figure 1 that denotes printing holes in the detailed action), however is silent with respect to a depth of the printing holes ranges from 0.05 mm to 2 mm.
However, it has been held that held that where general conditions are disclosed
in the prior art, discovering the optimum or workable ranges involves only routine skill in
the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Wang, to provide printing holes with a depth of printing holes ranging from 0.05mm to 2mm as claimed since such a modification would assist in improving paste deposition.
With respect to claims 7-9 ad 17, Wang teaches printing holes with height (refer to marked-up Figure 1 that denotes printing holes in the detailed action), however is silent with respect to a height of the raised part/pars ranges from 0.01 mm to 2 mm.
However, it has been held that held that where general conditions are disclosed
in the prior art, discovering the optimum or workable ranges involves only routine skill in
the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Wang, to provide printing holes with a height of the raised part/parts ranging from 0.01mm to 1mm as claimed since such a modification would assist in providing and improving consistent paste deposition.
	With respect to claims 10 and 18, Wang teaches the claimed invention including printing holes (refer to marked-up Figure 1 in the detailed action), however does not explicitly disclose the printing holes are rectangular or circular.
However, it has been held to be within the general skill of a worker in the art to
select a known material and shape on the basis of suitability for the intended use as a
matter of obvious design choice. In re Leshin, 125 USPQ 416.
One of ordinary skill in the art would recognize that providing rectangular or circular printing holes would efficiently vary the control the paste deposition on a medium.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Shen (CN10946162) and Lin (CN114531785) teaches printing plates with protruding elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852